Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-4, 29-31, 35-36 and 95-97 is pending.
Applicant’s response filed 10/01/2021 has been received and entered in the application.

Action Summary
Claims 1-3, 5, 29-31, 35-36, 46-55, 58-61, 67-68 and 94 are rejected under 35 U.S.C. 112, first paragraph is withdrawn due to applicants amendment of claims.
Claims 2 and 3 were rejected under 35 U.S.C. § 112(b) as allegedly being indefinite for reciting both broad and narrow language is withdrawn due to applicants amendment of claims.
Claim 1-3, 5, 29-31, 46-55, 58-61, 67-68 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parlati (Antitumor Activity of Glutaminase Inhibitor CB-839 IN Hematological Tumors, Blood, 122(21), 2013) of record and in view of Zhang (Osimertinib making a breakthrough in lung cancer targeted therapy, OncoTargets and Therapy 2016:9 5489–5493) is modified due to applicants amendment of claims.
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parlati (Antitumor Activity of Glutaminase Inhibitor CB-839 IN Hematological Tumors, Blood, 122(21), 2013) of record and in view of Zhang (Osimertinib making a breakthrough in lung cancer targeted therapy, OncoTargets and Therapy 2016:9 5489– as applied to claims 1-3, 5, 29-31, 46-55, 58-61, 67-68 and 94  above, and further in view of Socinski (Single-Agent Paclitaxel in the Treatment of AdvancedNon-Small Cell Lung Cancer, The Oncologist 1999;4:408-416) all are of record is modified due to applicants amendment of claims.
Claims 1-5, 46-55, 58-61, 67-68 and 94 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 11 of U.S. Patent No. 10,441,587 in view of Zhang (Osimertinib making a breakthrough in lung cancer targeted therapy, OncoTargets and Therapy 2016:9 5489–5493). The instant claims recite a method of treating or preventing cancer with the administration of a glutaminase inhibitor and an anticancer agent (osimertinib) is maintained with modifications due to applicants amendment of claims.



Response to Arguments

	Applicants argue several times and varying ways that Parlati does not disclose osimertinib nor does the combination of CB-839 and osimertinib provide an additive or synergistic effect. And Zhang does not disclose CB-839 nor the combination with additive or synergistic effect. These arguments has been fully considered but has not been found persuasive.  As previously stated in the obviousness rejection dated 7/2/2021; in view of In re Kerkhoven, it would have been obvious to combine CB-839 and osimertinib to treat lung cancer (e.g non-small-cell lung cancer (NSCLC)) with a 
Applicants argue that Parlati is silent regarding lung cancer.  This argument has been fully considered but has not been found persuasive.  Parlati clearly states that following CB-839 treatment, glutamate and aspartate levels decrease significantly in tumor, lung and spleen (figure 6).  Applicants are respectively reminded that this is an obviousness rejection and not an anticipatory rejection.
Applicants asserts unexpected results in the combination of CB-839 and osimertinib to treat lung cancer (e.g non-small-cell lung cancer (NSCLC)) in a varying dosages.  This argument has been fully considered but has not been found persuasive.  First, examples 7-9 recite the combination of CB-839 and osimertinib to treat lung cancer (e.g non-small-cell lung cancer (NSCLC)), however, it appears to be additive effect of the specific administration of CB-839 at a dose of 200 mg/kg and Osimertinib at a dose of 0.25 mg/kg.  Fig 5a and 5b does not disclose specific tumor volume on the graph.  Additionally, in Fig 5b the subject is erlotinib resistant.  In other words, the instant specification has not demonstrated synergistic (unexpected) results, rather additive effect.  This additive effect is obvious in view of Parlati and Zhang with a 
Applicants argue that the claimed invention is nonobvious over the ‘587 patent and Zhang at least because Applicant surprisingly found that the combination of CB-839 and osimertinib exhibits unexpected efficacy against lung cancer.  This argument has been fully considered but has not been found persuasive.  First, examples 7-9 recite the combination of CB-839 and osimertinib to treat lung cancer (e.g non-small-cell lung cancer (NSCLC)), however, it appears to be additive effect of the specific administration of CB-839 at a dose of 200 mg/kg and Osimertinib at a dose of 0.25 mg/kg.  Fig 5a and 5b does not disclose specific tumor volume on the graph.  Additionally, in Fig 5b the subject is erlotinib resistant.  In other words, the instant specification has not demonstrated synergistic (unexpected) results, rather additive effect.  This additive effect is obvious in view of Parlati and Zhang with a reasonable expectation of success absence evidence to the contrary.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parlati (Antitumor Activity of Glutaminase Inhibitor CB-839 IN Hematological Tumors, Blood, 122(21), 2013) of record and in view of Zhang (Osimertinib making a breakthrough in lung cancer targeted therapy, OncoTargets and Therapy 2016:9 5489–5493) both are of record.

lung and spleen (figure 6).  Parlati teaches that CG-839 is administered in 50 or 200 mg/kg (figure 8).
Parlati does not disclose osimertinib. Nor does Parlati disclose that the combination provide additive or syngergistic effect.

Zhang teaches that Lung cancer is the leading cause of cancer-related mortality worldwide, with ∼80%–85% of patients suffering from non-small-cell lung cancer (NSCLC) and a poor prognosis for those with advanced stage disease treated with 
It would have been obvious to combine CB-839 (which is Telaglenstat) and Osimertinib to treat lung cancer (tumors) (e.g. NSCLC).  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 
It would have been obvious to one of ordinary skills in the art that combining CB-839 and osimertinib would result in additive effect in the treatment of lung cancer. Because it is known to employ combined therapies in the treatment of lung cancer. One of ordinary skilled in the art would have expected that combination of drugs are more effective than monotherapy with a reasonable expectation of success absence evidence to the contrary.
With respect to synergistic effect as recited in instant claim 31, the instant specification does not define the basis of synergism.  Therefore, it would have been obvious that in the administration of CB-839 at a dose of 50 mg or 200 mg in combination with osimertinib at a dosage of 80 mg daily would give rise to synergistic activity absence evidence and guidance by the instant specification.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parlati (Antitumor Activity of Glutaminase Inhibitor CB-839 IN Hematological Tumors, Blood, 122(21), 2013) of record and in view of Zhang (Osimertinib making a breakthrough in lung cancer targeted therapy, OncoTargets and Therapy 2016:9 5489–5493) as applied to claims 1, 3-4, 29-31 above, and further in view of Socinski (Single-Agent Paclitaxel in the Treatment of Advanced Non-Small Cell Lung Cancer, The Oncologist 1999;4:408-416) all are of record.

Neither Parlati nor Zhang disclose paclitaxel.

Socinski teaches that Paclitaxel was the first identified member of a new class of anticancer drugs known as the taxanes. This compound has significant single-agent activity against a number of solid tumors including non-small cell lung cancer (NSCLC) (abstract). Socinski teaches that Single-agent paclitaxel has substantial activity inadvanced NSCLC as judged by RR and its impact on survival in both the phase II and III settings. This has been shown on all infusion schedules studied thus far, including 24-, 3-,and 1-h infusions as well as weekly schedules. The optimalschedule has not yet been defined, nor has the optimal dose.Despite the lack of randomized phase III trials addressing theissues of dose and schedule in NSCLC, the phase II trialscompleted to date suggest that, when considering clinical outcomes (response rate and survival), all schedules appear active (414).
It would have been obvious to combine CB-839, Osimertinib with paclitaxel to treat non-small cell lung cancer.  One would have been motivated to incorporate paclitaxel to CB-839 and Osimertinib because all of the agents are known in the art to treat lung cancer as per In re Kerkoven as stated above with a reasonable expectation of success absence evidence to the contrary.


New Rejection
Claims 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parlati (Antitumor Activity of Glutaminase Inhibitor CB-839 IN Hematological Tumors, Blood, 122(21), 2013) and in view of Zhang (Osimertinib making a breakthrough in lung cancer targeted therapy, OncoTargets and Therapy 2016:9 5489–5493) both are of record as applied to claims 1, 3-4, 29-31 above, and in further view of Zappa (Non-small cell lung cancer; current treatment and future advances, Transl Lung Cancer Res 2016;5(3):288-300).

Parlati and Zhang are cited above.
Neither Parlati nor Zhang disclose non-chemical methods of cancer treatment.
Zappa teaches that Non-small cell lung cancer (NSCLC) accounts for the majority of all lung cancer cases. Risk factors for developing NSCLC have been identified, with cigarette smoking being a major factor along with other environmental and genetic risk factors. Depending on the staging of lung cancer, patients are eligible for certain treatments ranging from surgery to radiation to chemotherapy as well as targeted therapy (abstract).  Radiotherapy uses high-energy beams to damage DNA within cancer cells, thereby destroying them (page 290, left column).  Zappa teaches that Some patients who have undergone a resection surgery may benefit from adjuvant therapy in reducing the risk of lung cancer relapse. Adjuvant therapy may include radiation, chemotherapy, and targeted therapy. Patients with stage IIA, IIB, and IIIA NSCLC usually receive chemotherapy after surgery to kill any remaining cancer cells in order to prolong survival.  Radiotherapy also can be part of palliative care to improve 
It would have been obvious to employ either and/or radiation, surgery and chemotherapy.  One would have been motivated to provide adjuvant therapies for the treatment of lung cancer because it is known in the art to have adjuvant therapies for the treatment of lung cancer (e.g. NSCLC) as disclosed by Zappa. Additionally, since it is known that CB-839 and Osimertinib are useful in the treatment of lung cancer (specifically NSCLC) as taught by both Parlati and Zhang, it would have been obvious to one of ordinary skills in the art at the time of the invention to also incorporate either surgery and/or radiation since it is known that radiotherapy may be part of palliative care to improve quality of life in NSCLC patient who do not response well to surgery or chemotherapy as taught by Zappa with a reasonable expectation of success absence evidence to the contrary.

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Previous Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 29-31, 35-36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 11 of U.S. Patent No. 10,441,587 in view of Zhang (Osimertinib making a breakthrough in lung cancer targeted therapy, OncoTargets and Therapy 2016:9 5489–5493). The instant claims recite a method of treating cancer with the administration of a glutaminase inhibitor and an anticancer agent (osimertinib).
The difference between the instant claims and the ‘587 claims is that the ‘587 claims recite a method of treating lung cancer with the administration of CB-839. And the instant claims recite the addition of an anticancer agent (e.g. osimertinib).


New Rejection
(as provided by applicants response dated 10/01/2021)

Claims 1, 3-4, 29-31, 35-36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-15 and 11 of U.S. Patent No. 8,865,718.  The instant claims recite a method of treating cancer with the administration of a glutaminase inhibitor and an anticancer agent (osimertinib).

It would have been obvious that the ‘718 patent possess significant overlapping scopes of inventions because the ‘718 patent limitation of administering one or more chemotherapeutic agent is broad enough to encompass an anticancer agent of osimertinib with a reasonable expectation of success absence evidence to the contrary.

Claims 1, 3-4, 29-31, 35-36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 16 of U.S. Patent No. 9,938,367 in view of Zhang (Osimertinib making a breakthrough in lung cancer targeted therapy, OncoTargets and Therapy 2016:9 5489–5493) of record. The instant claims recite a method of treating cancer with the administration of a glutaminase inhibitor and an anticancer agent (osimertinib).
The difference between the instant claims and the ‘367 claims is that the ‘367 claims recite a method of treating lung cancer with the administration of CB-839. And the instant claims recite the addition of an anticancer agent (e.g. osimertinib).
However, the instant claims are broad enough to include the treatment of lung cancer (e.g. a method of treating cancer) as recited in the ‘367 patent.  And Zhang (as cited above) teaches that osimertinib is effective in the treatment of lung cancer.  Therefore, it would have been obvious to combine a glutaminase inhibitor (e.g. CB-839) with osimertinib as disclosed by Zhang to treat lung cancer with a reasonable expectation of success.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, 

Claims 1, 3-4, 29-31, 35-36, 95-96 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9 and 10 of U.S. Patent No. 10,441,587.  The instant claims recite a method of treating cancer with the administration of a glutaminase inhibitor and an anticancer agent (osimertinib).
The difference between the instant claims and the ‘587 claims is that the ‘587 claims recite a method of treating lung cancer (e.g. NSCLC) with the administration of CB-839 and conjointly administering one or more chemotherapeutic agent (claim 15). 
It would have been obvious that the ‘587 patent possess significant overlapping scopes of inventions because the ‘587 patent limitation of administering one or more chemotherapeutic agent (claim 10) and further conjointly administerting radiation therapy is broad enough to encompass an anticancer agent of osimertinib and radiation with a reasonable expectation of success absence evidence to the contrary.




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Claims 1, 3-4, 29-31, 35-36 and 95-97 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627